980 So.2d 592 (2008)
Bernard YEARBY, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 4D08-176.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Bernard Yearby, Belle Glade, pro se.
No response required for respondent.
PER CURIAM.
Bernard Yearby petitions this court for a writ of certiorari seeking review of a circuit court order denying a petition for writ of habeas corpus wherein he challenged the constitutionality of the conditional release statute, section 947.1405, Florida Statutes.
We agree with petitioner that the circuit court erred in stating that the petition was premature. Petitioner's conditional release has been revoked, and there is no indication that his challenge to the statute is untimely. The error, however, does not amount to a departure from the essential requirements of law or a denial of due *593 process, because the circuit court addressed the merits of the petition.
We have considered petitioner's single subject challenge to chapter 88-122, Laws of Florida, and we agree with the circuit court's conclusion that the provisions of the chapter law are properly connected to the single subject of the Florida correctional system. See Franklin v. State, 887 So.2d 1063 (Fla.2004) (explaining how to conduct a single subject analysis). In addition, chapter 88-122 clearly does not violate the other provisions of Article III, Section 6 of the Florida Constitution. The portions of the statutes that are amended are set out in full in the chapter law. They are not amended solely by reference to the title.
Petitioner's remaining constitutional challenge to the conditional release statute was recently rejected by this court in Brooks v. Florida Parole Com'n, 974 So.2d 494 (Fla. 4th DCA 2008).
Accordingly, we deny this petition.
SHAHOOD, C.J., POLEN and TAYLOR, JJ., concur.